Citation Nr: 0101344	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  



This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for PTSD.

In June 2000 the RO denied entitlement to service connection 
for schizophrenia.  In October 2000 the representative at the 
RO submitted a statement on the veteran's behalf addressing 
the June 2000 rating decision by the RO, which as noted in 
further detail below, the Board has construed as a notice of 
disagreement.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue of entitlement to service connection for PTSD has 
been certified to Board on appeal.  March 1998 statements on 
file from the veteran and her representative read together 
are ambiguous as to whether she is pursuing either a claim of 
entitlement to service connection for PTSD and/or a claim of 
entitlement to service connection for schizophrenia.  It 
appears from the March 1998 and January 1999 statements from 
the appellant that she is pursuing a claim of entitlement to 
service connection for schizophrenia and not PTSD.  However, 
in December 2000 the representative at the Board issued a 
statement on the veteran's behalf pursuant to the claim of 
service connection for PTSD.



The Board is precluded from proceeding with an appeal if the 
veteran has indicated that adjudication of the appeal should 
cease.  See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  In view of the 
fact that the evidentiary record is equivocal as to whether 
the veteran is pursuing one or two claims of service 
connection for a psychiatric disorder, the Board is of the 
opinion that the case should be remanded to the RO for 
clarification of the veteran's intent.

The Board is of the opinion that the local representative's 
October 2000 statement constitutes a notice of disagreement 
with the RO's June 2000 rating decision.  In this regard, the 
RO has not issued a statement of the case in response to the 
notice of disagreement, and the issue must be remanded to the 
RO for the issuance of such a statement of the case.  38 
U.S.C.A. § 7105; see Godfrey v. Brown, 7 Vet. App. 398 
(1995), Manlincon v. West, 12 Vet. App. 238 (1999); Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice 
of disagreement initiates the appellate process) see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of well-
grounded claims, redefines the obligation of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-3, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that she clarify whether it is 
her intent to pursue her appeal of 
entitlement to service connection for 
PTSD.  If it is her intent to withdraw 
the appeal, she should submit a written 
statement to that effect.  38 C.F.R. § 
20.204.

3.  The RO should issue a statement of 
the case addressing the issue of service 
connection for schizophrenia.  The 
appellant should be advised of the need 
to submit a substantive appeal during the 
requisite period of time if she wishes 
appellate review.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


